Citation Nr: 9927437	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 8, 1950 to December 
1952.

The veteran filed a claim in November 1993 for service 
connection for PTSD.  This appeal arises from the November 
1994 rating decision from the Los Angeles, California 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  A Notice of Disagreement was 
filed in March 1995 and a Statement of the Case was issued in 
April 1995.  A substantive appeal was filed in June 1995 with 
a request for a hearing at the RO before a local hearing 
officer.

In September 1995, the abovementioned RO hearing was held.  A 
December 1995 notation indicates that the transcript from 
this hearing is unavailable.

This case was remanded in October 1996 for further 
development.  The case was thereafter returned to the Board.  
The case was again remanded in June 1999 to afford the 
veteran a hearing at the RO before a Member of the Board.  

On July 22, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran was in combat in service.

3.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.



CONCLUSION OF LAW

PTSD was incurred during military service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show that he served in Korea.  
Awards and decorations received include the Korean Service 
Medal with four Bronze Service Stars, U.N. Service Medal, 
Purple Heart, Distinguished Unit Citation, and Combat 
Infantryman's Badge.

On a service enlistment examination in June 1950, the 
veteran's psyche was clinically evaluated as normal.  The 
available service medical records contain no complaints or 
abnormal finding referable to his psyche.  He was discharged 
from service as undesirable due to a felony conviction, but 
this was subsequently upgraded by the service department.

Received in May 1975 was a May 1975 letter addressed to the 
RO from the Metropolitan State Hospital indicating that the 
veteran was admitted to the hospital in April 1975 as a 
mentally ill person.

Received in June 1975 was a June 1975 letter addressed to the 
RO from the Metropolitan State Hospital indicating that the 
veteran was admitted to the hospital in May 1975 as a 
mentally ill person.  

In an April 1980 notation from the National Personnel Records 
Center, it was indicated that the veteran's service medical 
records had been destroyed in a fire in the early 1970s.

On a VA examination in June 1981, the veteran's psyche was 
evaluated as normal.

On a rating action in September 1981, service connection was 
granted for disabilities to include shrapnel wounds of both 
lower legs and thighs.

In 1985, a VA psychiatric note from October 1979 was 
associated with the record.  This shows that the veteran was 
seen for drug addiction.  The impression included heroin 
addiction.

In November 1993, the veteran filed a claim for service 
connection for PTSD.

VA outpatient records from January 1992 to November 1993 show 
the veteran was treated for complaints to include anxiety, 
depression, and a sleep disorder.

On a VA outpatient record from July 1993, the veteran 
complained of depression and anxiety.  The history included 
PTSD symptoms off and on for many years.  The diagnostic 
impression included PTSD.  

In a statement received in June 1994, the veteran indicated 
that he had been in combat in Korea and had flashbacks and 
nightmares while still in service.  He used heroin to escape 
the flashbacks and nightmares.  

On a VA psychological evaluation in September 1994, the 
veteran complained of violent dreams related to combat 
experiences while in Korea.  Post service, he had been in 
prison.  He denied a history of childhood abuse or trauma.  
The diagnoses included opiate dependence in full remission.  
It was noted that while the veteran reported a number of 
traumatic incidents that occurred during his tour in Korea, 
the results of the current psychological evaluation, 
including clinical interview, mental status evaluation, and 
psychological testing, did not support a diagnosis of PTSD.  

On a VA PTSD examination in September 1994, the veteran's 
described his childhood as very unpleasant and described 
physical abuse.  The veteran described drinking wine and 
using marijuana prior to service and heroin use in service.  
He was in prison post service.  The veteran had nightmares, 
flashbacks, avoidance of thoughts or feelings associated with 
his service, insomnia, anger and irritability, 
hypervigilance, and startle response.  The diagnoses included 
dysthymia and polysubstance abuse, heroin addiction, in 
remission.  It was noted that the veteran presented some of 
the symptomatology of post traumatic stress syndrome, but 
appeared to be lacking the avoidance stimuli to complete the 
diagnosis for that syndrome.  It was also questionable 
whether his stress was related to his long history of heroin 
addiction and involvement in street gangs, as well as his 
experiences in Korea.  However, it did not appear to the 
examiner that he qualified for PTSD. 

By rating action of November 1994, service connection for 
PTSD was denied.  The current appeal to the Board arises from 
this action.

VA outpatient records from November 1993 to September 1995 
show the veteran was seen in the psychiatry clinic and was 
treated for depression.

Records from the Metropolitan State Hospital from May 1975 to 
July 1975 show that the veteran was admitted for alcohol 
addiction.  The diagnoses included episodic excessive 
drinking and drug dependence.  

A May 1997 notation from the Metropolitan State Hospital 
indicated that no other records on the veteran were 
available.

On a VA psychological examination in December 1997, the 
veteran reported being in street gangs when he was a 
teenager.  He started using marijuana and drinking while in a 
gang.  He was physically abused as a child.  He described 
combat events in service that were sufficient stressors for 
PTSD.  The veteran complained of sleep and anger problems.  
He was nervous, hypervigilant, and had exaggerated startle 
response.  He had intrusive recollections of the combat 
events.  He had nightmares.  The diagnoses included opioid 
dependence in sustained full remission.  It was noted that 
the veteran reported many symptoms of PTSD, but he did not 
have the avoidance symptoms necessary to make the diagnosis 
of PTSD.  Symptoms of PTSD sometimes waxed and waned; 
therefore, regardless of his diagnosis in 1992, he did not 
currently meet the full diagnostic criteria for PTSD, though 
he certainly did meet many of the diagnostic criteria.  
Additionally, it appeared more likely than not that the 
preponderance of the veteran's PTSD symptoms were combat 
related.  

A report on VA stationery from a Vet Center indicates that 
the veteran was evaluated in April 1999 and May 1999 by a 
clinical psychologist.  The veteran's military records were 
reviewed.  The military records clearly documented 
significant combat trauma.  The veteran suffered from 
reexperiencing the trauma, strong efforts to avoid reminders, 
and persistent hyperarousal reactions.  He described having 
daily intrusive thoughts and memories with psychological and 
physiological reactions to these intrusions and to external 
triggers.  He experienced trauma related nightmares about 
once per week.  He denied having any flashbacks.  Specific 
avoidance symptoms found included marked decreased in pre-
military activities, feelings of detachment from others, a 
sense of foreshortened future, and efforts to avoid trauma 
reminders, such as thoughts and feelings about the trauma and 
places, people, and activities that aroused recollections of 
the trauma.  PTSD testing was considered to be valid and 
consistent with a diagnosis of chronic, moderate to severe 
PTSD.  

The summary was that all data sources were consistent and 
indicated that the veteran suffered from chronic moderate to 
severe PTSD.  He had a history of significant combat related 
trauma including being wounded.  The veteran was diagnosed 
with PTSD in July 1993.  As the symptom severity of PTSD was 
episodic in nature, the fact that the December 1997 VA 
examination did not find full symptomatology did not mean 
that the veteran did not have PTSD.  The diagnostic 
impressions included PTSD, chronic.  

At the July 1999 Board hearing, the veteran testified that he 
could not work because he could not cope with the stress of 
the job.  He was taking Prozac.  He had nightmares of combat.  
He did not have any friends and did not attend any social 
group activities.  He did attend church weekly.  He was 
easily angered.  He did not sleep well.  

II.  Analysis

Some of the veteran's medical records from his period of 
active service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, Vet. App. 365 (1991).  In this case, 
efforts have been made to obtain all available post service 
records.  Further, in light of the decision in this case, 
additional development is not deemed necessary.

The threshold question is whether the veteran has met his 
initial burden of presenting well grounded claims.  If he has 
not, then the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Well grounded claims require more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The veteran's claim is well 
grounded.  There is a clear diagnosis of PTSD, and the 
veteran has alleged he was in combat.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110,1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In determining whether the veteran engaged in combat, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that the Board 
"must make specific findings of fact as to whether or not 
the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
case, the veteran has been awarded the Purple Heart and 
Combat Infantryman's Badge, signifying his participation in 
combat.  See Gaines v. West, 11 Vet. App. 353 (1998).

As noted above, VA regulation, as contained in 38 C.F.R. § 
3.304 provides that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of PTSD.  In 
the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court reaffirmed that eligibility for service connection for 
PTSD required a current, clear medical diagnosis.  In the 
case at bar, a current, a clear medical diagnosis of PTSD is 
shown as demonstrated by the from the Vet Center evaluation 
performed in April and May 1999.  While past evaluations by 
the VA indicate that the veteran had PTSD symptoms but did 
not warrant a diagnosis of PTSD, current evidence now 
supports a diagnosis of PTSD.  Finally, the Board finds that 
the evidence presented fulfills the third requirement to 
establish a claim of service connection for PTSD, which is a 
link between the current symptoms and the inservice 
stressors.  As noted, the Vet Center examiner ultimately 
concluded that the veteran's PTSD was related to events which 
occurred during his Korea service.  Therefore, the medical 
evidence does show a positive link between the current 
symptoms of PTSD and the verifiable stressor.  In view of the 
discussion above, the Board finds that the evidence supports 
the veteran's claim. 


ORDER

Entitlement to service connection for PTSD is granted.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

